Citation Nr: 0013869	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran had active service from July 1962 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
VARO in St. Paul, Minnesota, which denied entitlement to 
service connection for the disabilities at issue.  

At the time of a hearing before a hearing officer at the St. 
Paul RO in August 1995, the veteran's representative 
essentially raised the issue of the veteran's entitlement to 
service connection for tinnitus.  This matter has not been 
developed or adjudicated for appellate purposes and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has reported inservice stressors and there is 
competent medical evidence linking those stressors to a 
current diagnosis of PTSD.  

2.  No competent medical evidence has been presented to show 
that the veteran currently has a right ear hearing loss 
disability by VA standards.  

3.  The claim for service connection for chloracne is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for 
chloracne is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
it was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity of the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

However, a person receiving VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81, Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 
12 Vet. App. 188, 193 (1999); Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, (126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).  

Service Connection for PTSD

Initially, the Board notes that subsequent to initiation of 
the veteran's claim, a regulation pertaining specifically to 
service connection for PTSD, 38 C.F.R. § 3.304(a), was issued 
and subsequently revised.  In accordance with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after a claim has been filed, but prior to 
the conclusion of the appellate process, the provision that 
is more favorable to the veteran applies.  

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII, 50.45 (January 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, 3rd edition, revised 
(DSM-III-R), which defined and required the specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adapted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed inservice stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that ignores those included in 38 C.F.R. § 3.304(f).  
Therefore, a "clear"diagnosis of PTSD by a mental health 
professional, regardless of whether the diagnosis is based on 
DSM-III-R or DSM-IV, must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the sufficiency of the 
stressor.  If the Board finds that the diagnosis does not 
comply with the applicable diagnostic criteria pertaining to 
the adequacy of the symptomatology or the severity of the 
stressor, remand of the case for clarification of the 
diagnosis or additional examination is required.  Cohen, 
10 Vet. App. at 140.  

In this case, the RO did not consider the 1999 revision to 
the regulation, nor did the RO provide the revised regulation 
to the veteran.  

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, and that in the Cohen decision the 
Court held that the Manual M21-1 provisions for establishing 
service connection for PTSD are essentially the same as those 
found in 38 C.F.R. § 3.304(f) (1993).  Since the claim for 
service connection for PTSD considered in 1994, the basis for 
denial has been the lack of verification of any of the 
claimed stressors.  The original version of the regulation, 
which the RO applied and which was provided to the veteran, 
required service department verification of the claimed 
stressors.  38 C.F.R. § 3.304(f).  The revised regulation, 
based on the Court's holding in Cohen and previous cases, 
indicates that the claimed stressors must be verified by 
credible supporting evidence, but does not require service 
department verification.  

The Board notes that the veteran has been asked to provide 
lay evidence substantiating his claimed stressors, including 
the names of individuals with whom he served, but did not do 
so.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors, and he has done so.  The 
Board finds, therefore, that it may consider the original and 
revised criteria without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

In this case, the veteran has said he has PTSD as a result of 
stressful incidents in service, particularly in Vietnam, to 
include: Coming under mortar and small arms fire while 
stationed at Tuy Hoa Air Base in Vietnam with the 309th TAC 
Fighter, 31st TAC Wing from December 1966 to December 1967; 
observing mutilated corpses being loaded onto cargo planes; 
memories and recollections of being responsible for an 
aircraft which took off in the summer of 1966 or 1967 and 
crashed in the South China Sea; recollections of the crash of 
an F-106 sometime in 1976 or 1977 into one of the Great Lakes 
when he was stationed at Sawyer Air Force Base in Michigan 
(the veteran gave the aircraft identification number as 160 
(transcript page 21)).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, a 
veteran's assertions of participation in combat are generally 
accepted as true for purposes of determining whether the 
claim is well grounded.  Falk v. West, 12 Vet. App. 402, 404 
(1999).  

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes of an inservice stressor; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Specifically, the record contains diagnoses 
of PTSD given the veteran by different VA mental health 
professionals since 1994.  In addition, the record contains 
the veteran's statements regarding his exposure to 
significant stressors during service.  Finally, the record 
contains medical statements relating the veteran's PTSD 
symptoms to his experiences in service.  This medical 
evidence of a generalized connection between the veteran's 
PTSD and his military experiences is sufficient to provide 
the requisite medical evidence of a nexus between service and 
a current disability that is necessary under Caluza to well 
ground a PTSD claim.  

Inasmuch as the Board has held that the claim is well 
grounded, the Board must ensure that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  As will be 
discussed at the end of the decision below, the Board finds 
that additional development is required prior to a decision 
on the merits of the veteran's claim with regard to this 
matter.  


Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three other frequencies 
500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  When a service-
connected disability aggravates, but is not the proximate 
cause of, a nonservice-connected disability, service 
connection may be established for the increment of the 
nonservice-connected disability attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In this case, the veteran's hearing was within normal limits 
bilaterally at the time of entrance examination in July 1962.  

At the time of audiometric testing in March 1964, high 
frequency loss was indicated bilaterally.  However, at the 
time of audiometric examination accorded him in April 1966, 
audiometric testing showed normal hearing in the right ear.  
Audiometric testing accorded the veteran in January 1968 and 
again in October 1971 showed normal hearing in the right ear.  
Audiometric testing accorded the veteran in February 1972 in 
conjunction with return to flying status likewise showed 
right ear hearing to be normal.  

At the time of periodic examination accorded him in 
February 1980, there was decibel loss of 5, 10, 30, 30, 20, 
and 10 at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz in 
the right ear.  A pertinent diagnosis of mild bilateral 
hearing loss was made.  

The post service medical evidence includes the report of 
audiometric testing accorded the veteran by VA in April 1994.  
The assessments were mild sloping to moderate high frequency 
sensorineural hearing loss in the right and mild dropping to 
moderately severe high frequency sensorineural hearing loss 
in the left.  

At the time of audiometric examination accorded the veteran 
in July 1994 by VA, hearing loss in the right ear was 
recorded as 15, 20, 45, 40, and 35, for an average of 35 at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz respectively.  
Speech recognition score using the Maryland CNC word list was 
90 percent.  

By rating decision dated in November 1994, service connection 
for left ear hearing loss was granted and a noncompensable 
evaluation was assigned, effective April 13, 1994.  

At the time of the RO hearing in August 1995, the veteran 
testified that he could not recall whether or not he was 
given an audiometric examination at the time of discharge 
from service (such an evaluation, if it took place, is not of 
record).  

The determination of whether the veteran has a ratable 
hearing loss is covered by 38 C.F.R. § 3.385, as cited above.  
The medical evidence shows that the veteran currently has a 
hearing loss disability in the right ear as defined in 
38 C.F.R. § 3.385.  The Board finds, therefore, that the 
first Caluza element has been satisfied.  Caluza, 7 Vet. App. 
at 506.  The record does not contain any probative evidence, 
however, showing that the veteran incurred a related disease 
or injury in service, or that the currently diagnosed hearing 
loss is related to service.  Notation was made at the time of 
audiometric examination in February 1980 of mild bilateral 
hearing loss.  However, the findings which were reported with 
regard to the right ear were not such as would warrant 
service connection in accordance with the provisions of 
38 C.F.R. § 3.385.  There is no medical opinion of record 
attributing any current right ear hearing loss of an extent 
for which benefits may be granted to active service.  The 
veteran's assertion that his current hearing loss was caused 
by acoustic trauma in service, is not probative because he is 
not competent to provide evidence as to the etiology of a 
medical disorder such as hearing loss.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board has determined, 
therefore, that the claim of entitlement to service 
connection for right ear hearing loss is not well grounded.  

Service Connection for Chloracne

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999).  38 C.F.R. § 3.307(a)(6) (1999).  The 
veteran's active duty included service in Vietnam during the 
Vietnam Era.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied; chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
mesothelioma).  

The diseases listed in § 3.309(e) include that the disease 
was manifested to a compensable degree wiyhin one year of the 
last date on which the veteran was exposed to an herbicide 
agent during the active military, naval or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The Federal Circuit has determined that the veteran's Dioxin 
and radiation exposure compensation standards (radiation 
compensation) at, Public Law No. 98-542, Section 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d, 1039 (Fed. Cir. 1994).  
The rationale involved in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997).  

No medical opinion affirmatively linking the veteran's 
current skin condition to Agent Orange exposure is of record.  
The service medical records are without reference to 
complaints or abnormalities pertaining to the skin.  The post 
service medical evidence is also without reference to a skin 
disorder until the time of a skin examination accorded the 
veteran by VA in July 1994.  At that time, the veteran 
complained that in 1963 he noted increasing boils behind his 
ears.  He stated that at the time he was using various oils 
and hydraulic fluid and he attributed the increase in boils 
to those areas to this exposure.  He added that in 1966 and 
1967, while in Vietnam, he noted increasing tender, deep 
nodules over the auricular areas and lateral cheeks.  

Following examination in July 1994, an assessment was made of 
acne, by appearance, appearing to be nodulocystic in nature 
with possible epidermoid cyst on left cheek and extensive 
acneform scarring.  The examiner stated the features were not 
specific for chloracne, but added that chloracne could not be 
excluded based on current examination.  The diagnosis did not 
relate to a condition which had been continuously manifested 
since service since the disorder was not found in service or 
for years thereafter and there is no competent evidence of a 
continuity of symptomatology since service.

The evidence of acne in service or of a nexus between service 
Agent Orange exposure and acne is limited to the veteran's 
own statements.  However, as a lay person he is not competent 
to diagnose acne or render a medical opinion concerning its 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Therefore, the claim for service connection for 
chloracne as a residual of exposure to Agent Orange is not 
well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  

The claim of entitlement to service connection for right ear 
hearing loss is denied.  

The claim of entitlement to service connection for chloracne 
is not well grounded.  


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Where confirmation of an inservice stressor is missing in a 
PTSD claim, the RO will contact the appropriate service 
department.  Denial of a claim solely because of an 
unconfirmed stressor is improper unless a claim has first 
been reviewed by the service department.  M21-1, Part III, 
paragraph 5.14 (April 30, 1996).  In the instant case, there 
has been no attempt to corroborate the veteran's accounts of 
various stressful experiences he reportedly had while serving 
on active duty.  

A review of the record discloses that the veteran himself has 
been somewhat vague as to recollections of his experiences.  
The record, however, does not indicate that he was ever 
requested to provide the RO statements from fellow servicemen 
who might provide corroborating evidence to support his 
alleged stressors.  The Board also believes that if the 
veteran's participation in combat or in particular stressful 
experiences is shown, then he should undergo an evaluation by 
a VA psychiatrist to obtain a medical opinion as to whether 
his PTSD is the result of a verified stressor in service.  
See Russo v. Brown, 9 Vet. App. 46, 52 (1996).  This is 
important in this case because it appears that all the 
diagnoses of PTSD thus far have been based on stressful 
experiences in service as recounted by the veteran himself in 
the course of being examined and treated, as opposed to being 
based on an actual review of his printed medical and 
personnel records from service and a confirmed stressor.  A 
diagnosis is only as good and credible as the history on 
which it is predicated.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

In view of the foregoing, the Board believes that further 
development is indicated and the case is REMANDED for the 
following:  

1.  The veteran should be asked to 
provide the names of all the health care 
providers, VA or private, inpatient or 
outpatient, who have provided psychiatric 
treatment to him in the recent past.  Any 
records identified should be obtained and 
associated with the claims folder.  

2.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(that is, the who, what, when, and where 
facts) of the stressors that he alleges 
to have experienced while in the 
military, but particularly the 
assignments he had during his service in 
Vietnam.  It is essential that his 
statement include a full, clear, and 
understandable description of the events 
in question, and that the statement 
contain identifying information 
concerning any other individuals who 
purportedly were involved.  The veteran 
must specify whether any of the 
individuals he identifies were wounded or 
killed in Vietnam, and whether he 
personally witnessed their injuries or 
deaths, or learned of the tragedies 
through other means.  When identifying 
these individuals, the veteran must 
provide their full names, ranks, and unit 
designations to the competent level.  He 
must also provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the dates 
that the alleged incidents occurred and 
the type and location of the incidents.  
The veteran is hereby informed that the 
Court has held that asking him to provide 
basic facts, such as names of individuals 
involved or the dates and the places 
where the claimed events occurred, does 
not constitute an impossible burden.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  If the veteran submits evidence that 
corroborates the occurrence of one or 
more claimed stressful experiences in 
service, the RO should prepare a report 
detailing the nature of any inservice 
stressful experience or experiences 
determined to be established by the 
record.  This report is then to be added 
to the claims file.  If no inservice 
stressful experience has been verified, 
then the RO should so state.  Otherwise, 
the RO should attempt to corroborate the 
veteran's alleged inservice stressful 
experiences through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) and the U. 
S. Armed Services Center for Research of 
Unit Records located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  The RO should provide a list of 
the veteran's claimed stressors, together 
with a copy of his DD Form 214, pertinent 
personnel records, and any additional 
information supplied by the veteran.  

4.  After the above development has been 
completed, and if deemed advisable, the 
veteran should be examined by a VA 
psychiatrist, preferably one who has not 
previously examined him, to determine 
whether it is as likely as not that he 
has PTSD which is the result of his 
military service, to include his service 
in Vietnam.  The examiner must be 
instructed that only the corroborated 
stressful experiences referred to in the 
record may be considered for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
then the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and, upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  Similarly, if a 
diagnosis of another type of psychiatric 
illness is deemed appropriate, whether in 
lieu of or in addition to PTSD, the 
examiner should explain the basis for the 
diagnosis, as well as, upon the 
relationship, if any, between that 
diagnosis and the veteran's military 
service.  It is imperative that the 
examiner review the claims folder, to 
include a copy of this REMAND.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  A reasonable period 
of time for a response thereto should be 
afforded.  

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intention 
to imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 269 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 



